CROCKETT, Chief Justice
(concurring) :
I concur but desire to add this comment: Due to the character of this proceeding, involving alleged misdoings of public officials, I think it fair to them and appropriate to add these observations made by the trial court in regard to the conduct of the defendant commissioners: “ * * * the court finds that there was no fraud, no willful criminality, no corrupt or venal acts on the part of these County Commissioners * * and further that, “ * * * They were simply mistaken as to the law.”